Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 1 of 7 PagelD 544

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

 

FORT MYERS DIVISION
LINDA FAIRSTEIN, )
)
Plaintiff, ) Case No: 2:20-cv-00180-TPB-NPM
)
v. )
)
NETFLIX, INC., AVA DUVERNAY, )
and ATTICA LOCKE, )
)
)
Defendants. )
AFFIDAVIT OF LINDA FAIRSTEIN
STATE OF FLORIDA
COUNTY OF LEE -

BEFORE ME, the undersigned authority duly authorized in the State of Florida, County of
Lee, to take acknowledgments and administer oaths, personally appeared Linda Fairstein, who
being duly sworn, deposes and states the following:

1. Tam the Plaintiff. I am over the age of eighteen (18) years and competent to testify.
This affidavit is based upon my own personal knowledge.

2. I bought a single-family home, which was titled in my name, in Boca Grande,
Florida in May 2017. I recorded a Declaration of Domicile in Lee County, Florida, in October
2019. In January 2020, I purchased a new home in Boca Grande, also titled in my name. In March
2020, I sold the home purchased in 2017. Florida is my primary and permanent residence, and |
plan to reside in Florida for the rest of my life.

3. Long before I purchased a home in Florida in 2017, I had substantial ties to the state

of Florida as detailed below.

{13589-000173484160/1] ]
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 2 of 7 PagelD 545

4, Before my late husband, Justin Feldman, passed away in 2011, he and I rented a
vacation home from 2004 through 2008 on Fisher Island, Florida. I spent at least one month each
winter during those years writing novels on Fisher Island.

5. In September 2014, I married Michael Goldberg.

6. Michael has substantial and long-standing connections to Florida. He was raised
in Monticello, Florida until the age of eight, when his family moved to Miami Beach. Later, his
family moved to Jacksonville, where he graduated from high school. Michael attended the
University of Florida and graduated in 1969, Michael’s parents remained in Florida until their
deaths and are both buried in Florida. Michael’s sister, Judith Roth, lived in Florida at the time of
her death in November 2019, Michael’s nephews and niece and their children all currently live in
Florida. For more than 20 years, until December 2016, Michael owned a boat for which he rented
a slip in a marina in Fort Lauderdale. I knew before I married Michael that Florida would be an
important part of our life together.

7. Since we began dating in April 2013, Michael and I frequently visited Florida for
the purposes of spending time while boating, fishing, writing, participating in literary events, and
vacationing with family and friends. We especially enjoyed spending time in Boca Grande, where
I was able to write and fulfill my publishing contracts.

8. When Michael took on a senior advisory role at his firm in New York, and sold his
boat at the end of 2016, we decided to rent a home on Boca Grande for the month of February
2017. We loved being there. We chose Boca Grande to vacation because Michael had been here
many times throughout the last two decades and liked the community and it had become his
favorite place in Florida. I wrote a major portion of my nineteenth novel, Deadfall, in 2017 in

Boca Grande. That same year, I edited the first book of my Devlin Quick trilogy for middle grade

[13589-0001/3484 160/1] 2
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 3 of 7 PagelD 546

readers, Into the Lion’s Den, in Boca Grande. As noted above, I purchased my first home on Boca
Grande in May 2017.

9, We returned to Boca Grande in the fall of 2017, and again in February and March
of 2018. In 2018, I spoke at an event at the Four Arts Society in Palm Beach, Florida, After that,
we drove to Boca Grande, where I continued working on my manuscript for Blood Oath and edited
Book 2 of the Devlin Quick trilogy, Digging for Trouble. We left Florida in the spring and returned
to Boca Grande in the fall of 2018.

10. Although we had planned to spend Christmas 2018 in our Boca Grande home, |
tore my meniscus while in New York City, which required surgery. I was unable to travel until
late January 2019. We retumed to Boca Grande at the end of January 2019. During that time, on
the island, I wrote several chapters of what would have been my twenty-first novel, The Graveyard,
and completed the edit of Book 3 of the Devlin Quick trilogy, Secrets from the Deep. 1 was at my
Boca Grande home when my editor at Dutton accepted my book, The Graveyard, and made an
offer to purchase my next two books. The Graveyard would have been released in the spring of
2020 if I had not been dropped by my publisher. We left Boca Grande at the end of March 2019
so that I could travel on a national book tour, for Blood Oath — which included three cities in
Florida ~ more cities than in any of the other states in which I toured.

11. We returned to our Boca Grande home on September 27, 2019. On October 25,
2019, we recorded a Declaration of Domicile in the Lee County Official Records stating that our
domicile was Boca Grande, Florida, as of September 27, 2019. We briefly left Florida for a
medical procedure in late 2019, and we returned on December 15, 2019. We have remained in

Florida since that date.

[13589-0001/3484160/1] 3
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 4 of 7 PagelD 547

12. On September 23, 2019, we signed a listing agreement with a broker to sell our
New York co-operative apartment, and in February 2020, we reduced the price in hopes of selling.
it quickly. Unfortunately, New York City became our country’s epicenter for COVID-19, which
has slowed the sales process due to restrictions on showing apartments. We remain hopeful New
York City will recover from this unprecedented situation and the co-op will sell in the near future.

13. Thave been a registered Florida voter since July 12, 2019. I voted in the March 17,
2020 primary, in Lee County. 1 was issued a Florida Driver’s License on October 4, 2019. I have
maintained a Florida fishing license since 2017, first as a non-resident and now as a resident,

14. Thave been doing business in Florida for many years. I have written and published
twenty-four books: Sexual Violence: Our War Against Rape, in 1993, twenty Alex Cooper novels,
from 1996 to 2019, and three Devlin Quick kids’ mystery novels from 2016 to 2018. Chapters of
many of these books were written and edited while I was in Florida. Moreover, a substantial
number of my books have been sold in Florida, which helped launch me onto the national bestseller
lists of The New York Times, Wall Street Journal and USA Today,

15. Throughout my literary career, I routinely attended book signings, speaking
engagements, fundraisers, and other events in the state of Florida. These events were heavily
advertised and directed to Florida markets in order to promote readership, draw local, Florida
residents to the stores and auditoriums, and sell more books in Florida. A few examples of the
more significant events in which I participated in Florida include:

a, Numerous book signings and speaking engagements at Barnes and Noble

bookstores in mary towns and cities throughout the state of Florida since the
late 1990’s until 2019.

b. Book signings and speaking engagements at Books and Books in Coral Gables,
Florida for 10 of my 24 books.

c. Speaking engagements at the Miami Book Fair in the late 90s and early 2000s.

{13589-0001/3484160/1] 4
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 5 of 7 PagelD 548

d. In 2014, I was the guest speaker at a large annual library fundraiser in Naples,
Florida. My travel and hotel arrangements were paid for by the library. I was
compensated for my time speaking at the event; however, I returned the money
to the library to help support its mission.

e. In April 2015, I was one of the guest authors at the Palm Beach Book Festival.
I gave a speech, participated in a panel discussion with other authors, and
attended a dinner as the guest of honor. I was compensated for my time
attending this event, and my hotel and travel arrangements were paid for.

f. In 2016, I was one of the guest speakers at the Fort Lauderdale Book Festival.
I gave a speech and participated in a panel discussion of mystery writers at a
local Barnes and Noble. Although I was not paid to attend this event, my hotel
and travel arrangements were paid for,

g. In March 2017, I participated in the Broward County Public Library’s Literary
Feast, to raise money for literacy programs for children and adults. The
weekend of events included bookstore talks and signings and dinners.

h. In late February 2018, I participated in one of the most prestigious events of my
career at the Society of the Four Arts in Palm Beach, Florida. The Society is a
private, membership-only organization that is very influential and important to
authors, public speakers, and international policy makers. Speakers are
typically booked more than a year in advance. The Society held a luncheon in
my honor, which was well attended by leaders in the community. A Society
member also hosted a party in my honor after the event. In addition to paying
for my hotel and travel arrangements, the Society paid me to appear and speak
at this event.

i. In late February 2019, I was the guest speaker at the Library Foundation of the
Boca Grande Library (the Johann Fust Library Foundation) in Boca Grande,
Florida. I was invited to speak more than a year prior to the event, and then
feted at a party by sponsors of the event. I considered this to be a significant
honor. The Foundation offered to compensate me for the event, but I declined
to accept payment because I had recently become a member of the Library and
it was a community organization that I was pleased to support.

j. In March and April 2019, before When They See Us aired in May, I attended
several large events in Florida for the purpose of marketing and promoting my
new book Blood Oath, First, 1 spoke and signed books at the Vero Beach Book
Center. This is a large independent bookstore, which has requested my
appearance for almost all of my novels, and there was a full house for the event,
which resulted in significant sales. Second, I attended a private dinner event at
the Quail Valley River Club in Vero Beach, Florida. I gave a speech and signed
and sold books, Next, I attended a book party in Palm Beach where my books
were sold by the Palm Beach Book Store and a dinner was held in my honor.
The next night I spoke and signed books at a mystery-only bookstore in Del

[13589-0001/3484160/1 ] 5
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 6 of 7 PagelD 549

Ray, Florida called Murder on the Beach. I have spoken at this bookstore many
times during the last two decades.

16. | My time spent in Florida throughout the last twenty-five years promoting my books
and making connections in the literary world have been instrumental to my success as an author.
However, since the release of When They See Us in May 2019, I have not been asked to participate
in any book signings, fundraisers, speeches, or other similar events in Florida.

17. Dutton, an imprint of Penguin Random House, has published my books since 2009.
As mentioned above, I began negotiating a new contract with Dutton for the publication of two
additional books in my Alex Cooper series in March of 2019 while I was in Boca Grande. We had
reached an oral agreement in March, and subsequently executed a contract. On June 6, 2019,
Dutton terminated our relationship because of the firestorm resulting from the release of When
They See Us

18. As a result of the release of When They See Us, Dutton refused to print and
distribute Blood Oath in paperback, which they were required to do by contract, causing me
significant financial harm. Additionally, my Dutton books are rarely available for sale in
bookstores, as they used to be in Florida and every state in the country. This has caused me
significant financial damage.

19, In addition to losing revenue from book sales in Florida and speaking engagements
in Florida as a result of the defamation contained in When They See Us, the defamation in that film
has caused (and continues to cause) much more severe, serious and troubling consequences,
including the mental, emotional and psychological suffering that 1 endure on a daily basis as a
result of being falsely portrayed as a racist and unethical prosecutor who violated laws, the United
States Constitution, and professional obligations in order to convict and imprison innocent

children. I continue to be vilified on the internet. For example, as noted in paragraph 235 of the

[13589-0001/3484160/1] 6
Case 2:20-cv-00180-TPB-MRM Document 35 Filed 05/27/20 Page 7 of 7 PagelD 550

Complaint, under #WhenTheySeeUs on Twitter, users have called for me to “die a horrific and
painful death,” be “hung, drawn and quartered,” and “knocked out, stomped and spit on.”

20. 1 am aware that some important witnesses in this case reside in Florida. For
example, Trisha Meili, the jogger who was brutally raped in Central Park in April 1989, as
portrayed in When They See Us, will provide testimony about my actual role in the case as
compared to how my role is depicted in the film series. She has been a resident of Jacksonville,
Florida since 2009. In addition, Humberto Arroyo and Joan Tanzi, detectives in the original case
who can testify about my actual role and involvement in the investigations and trial of the case,
also live in Florida. Moreover, my husband, Michael Goldberg, resides in Florida, and he
understands and has witnessed more than anyone how the Defendants’ defamation has impacted

my life and caused severe, excruciating, ongoing pain and suffering,

FURTHER AFFIANT SAYETH NOT, -

eee

 

 

 

 

STATE OF FLORIDA
COUNTY OF LEE
The foregoing instrument was acknowledged before me by means of wphysical presence
or G online whasouall this 7 | ™ day of Zh , 2020 by Linda Fairstein. Linda
Fairstein is personally known to me or o has produced as identification.
Signature of Notary ,
(SEAL) Area A. Low c-
Printed Name of Notary
PATRICIAA LOWE i A. 2).
SN rGIC Commission Expires: 1-30 ARORA
STATE OF FLORIDA
NO. GG 352477
MY COMMISSION EXPIRES JUL. 30, 2029

 

 

 

[13589-0001/3484160/1] 7
